   Case 2:19-cv-08949-CJC-PLA Document 16 Filed 10/30/20 Page 1 of 1 Page ID #:84

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                   JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 19-08949-CJC (PLAx)                              Date     October 30, 2020
 Title          924 PBR, LLC v. Crestbrook Insurance Company



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                   Cheryl Wynn                                          Not Reported
                   Deputy Clerk                                        Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATED
                          DISMISSAL


       Having been advised by the parties that this action has been resolved (see Notice of
Lodging Stipulation of Dismissal [15]), the Court hereby orders the case dismissed with
prejudice. All dates and deadlines are vacated by the Court and taken off calendar.




                                                                                  -      :        -
                                                  Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
